Citation Nr: 0736486	
Decision Date: 11/20/07    Archive Date: 12/06/07	

DOCKET NO.  04-35 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana



THE ISSUE

Entitlement to service connection for tinnitus.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Johnston, Counsel




INTRODUCTION

The veteran had active military duty from June 1969 to 
June 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Indianapolis, Indiana.  In that decision, the RO 
granted service connection for bilateral hearing loss, but 
denied service connection for tinnitus.  The case is now 
ready for appellate review.  



FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the appeal has been requested or obtained.  

2.  Although the veteran had bilateral hearing loss 
documented by objective audiometric examination during 
service, tinnitus is not shown in the evidence on file to 
have commenced at any time during or for many years after he 
was separated from service, and a preponderance of the 
evidence on file is against a finding that current tinnitus 
is causally attributable to incidents of military service.  



CONCLUSION OF LAW

Tinnitus was not incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2007).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  VCAA and regulations implementing this 
liberalizing legislation is applicable to the veteran's 
claim.  VCAA requires VA to notify claimants of the evidence 
necessary to substantiate their claims, and to make 
reasonable efforts to assist claimants in obtaining such 
evidence.  

The veteran was provided formal VCAA notice in 
September 2002, prior to the rating decision now on appeal 
from April 2003..  This notice informed him of the evidence 
necessary to substantiate his claims, the evidence he was 
responsible to submit, the evidence VA would collect on his 
behalf, and advise he submit any relevant evidence in his 
possession.  The veteran's service medical records and 
certain private medical records were collected for review.  
The veteran was provided a VA audiometric examination which 
is adequate for rating purposes.  In October 20004, the 
veteran wrote that he had no additional evidence to submit in 
support of his claim.  VCAA is satisfied in this appeal.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Service connection may be established for disease or injury 
incurred or aggravated in line of active military duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted for certain specified diseases, including 
organic diseases of the nervous system (interpreted to 
include sensorineural hearing loss), which are shown to have 
become manifest to a compensable degree within one year after 
service separation.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required where the condition noted during service is not 
shown to be chronic, or when a diagnosis of chronicity may be 
legitimately questioned.  When chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b).  

Analysis:  The veteran filed his original claim for VA 
disability compensation in 2002, 31 years after he was 
separated from service.  In a statement submitted with that 
claim, he wrote that he served as a dentist during service 
from 1969 to 1971, operating high-speed drills on a routine, 
often daily basis with no hearing protection.  He wrote that 
he first became aware of hearing loss at the time of his 
service separation examination audiometric testing.  He wrote 
that since his discharge, his hearing loss had gradually 
deteriorated.  He also wrote that "[s]everal years ago I 
began to experience a ringing sensation in my ears....".  He 
also reported in his original claim that the earliest medical 
treatment that he had received for hearing loss and/or 
tinnitus was in 1997.  

A private audiological evaluation conducted in 2002 includes 
a report that the veteran had first been seen by this 
audiologist in January 1997, at which point he reported a 
history of noise exposure with a constant ringing in both 
ears.  A private medical record entry from January 1998 also 
noted a history of noise exposure and a constant ringing in 
his ears that he had had "for many years."  

In July 2002, a private medical doctor wrote that the veteran 
had decreased hearing and tinnitus on a regular basis which 
was "believed to be related to his service."  This physician 
also wrote that he had treated the veteran for internal 
medicine issues and that these symptoms were not related to 
medication or anything else.  

In March 2003, the veteran was provided a VA audiometric 
examination.  At that time, he was provided testing which 
clearly revealed that he met the minimum threshold 
requirements for an award of service connection for bilateral 
hearing loss.  See 38 C.F.R. § 3.385 (2007).  The veteran 
reported serving two years in the military from 1969 to 1971 
as a dentist, during which time he was exposed to noise from 
high-speed drills.  Since leaving the military, he had served 
an additional 30 years as a dentist, and admitted 
additionally to occasional recreational noise exposure.  He 
reported having bilateral, constant, high-pitched tinnitus 
which started approximately 15 to 20 years prior to that 
day's examination.  He had been wearing hearing aids for five 
or six years.  The audiologist reported that she could not be 
sure but it was as likely as not that the veteran's hearing 
loss had at least been contributed to by his noise exposure 
during military service.  No opinion regarding the 
etiological origin of tinnitus was provided, however, but the 
audiologist wrote that it must be taken into consideration 
that the veteran's noise exposure during military service was 
repeated again in his 30 years of work as a dentist after 
leaving the military.  

In January 2004, a private medical doctor wrote that he had 
known the veteran since their time in service when they were 
both stationed at Camp Lejeune, North Carolina.  Both were 
involved in medical service, the veteran was a dentist and 
the author of this statement was a physician.  He wrote that 
he was aware that the veteran had experienced hearing 
difficulties, and he believed that the veteran's hearing loss 
was related to the unusual noise associated with his work "as 
a dentist."  He also wrote that he was aware that the veteran 
had experienced bilateral tinnitus "since about 1997."  He 
further wrote that the veteran used high-speed drills during 
service, but that "today" the drills he used during service 
would be considered antiquated and unusually and 
unnecessarily noisy.  He acknowledged that the veteran had 
continued to practice dentistry after service separation but 
reported that the high-speed drills "he now uses" take less 
drilling time to do the same amount of work and are 
considerably quieter.  He concluded that the most likely 
etiology of the veteran's tinnitus and hearing loss was noise 
exposure during service.  

The Board finds that a clear preponderance of the evidence on 
file is against the veteran's claim for service connection 
for tinnitus.  The audiometric examinations on file 
objectively demonstrate that the veteran sustained a loss of 
hearing acuity in the decibel thresholds for speech during 
his two years of military service.  No clinical opinion on 
this question was necessary, since the veteran was provided 
objective audiometric testing at both enlistment and 
separation.  

However, there is a complete absence of any objective 
evidence showing or suggesting that the veteran had or 
complained of a ringing in the ears or tinnitus at any time 
during or for many years after he was separated from service.  
It is also objectively documented that the veteran served as 
a dentist for some 30 years after he was separated from 
service.  

The veteran filed his initial claim for VA disability 
compensation in 2002, 31 years after he was separated from 
service.  He wrote that he first sought clinical evaluation 
of hearing loss in 1997, which was some 26 years after he was 
separated from service.  A January 1998 record entry notes 
that he had a ringing of the ears "for many years."  At the 
time of VA audiometric examination, the veteran reported a 15 
to 20 years history of tinnitus, which would have meant that 
tinnitus had its onset in 1988 or 1983, the earlier of which 
would still have been 12 years after he was separated from 
military service.  The private physician who provided the 
veteran with a written statement of argument in January 2004 
stated that he was aware that the veteran had bilateral 
tinnitus since "about 1997."  This statement, clearly based 
upon conversations between the veteran and the physician, 
appears to have been a misstatement regarding the initial 
manifestation of tinnitus, and more likely refers to the year 
the veteran first sought treatment for hearing loss and 
tinnitus.  

Although the root causes of sensorineural hearing loss and 
tinnitus are often involved with exposure to acoustic trauma, 
and such trauma results in objectively identifiable onset of 
both hearing loss and tinnitus, that is not the fact pattern 
presented in the objective evidence on file in this case.  
The veteran had a well documented sensorineural hearing loss 
during service which VA has acknowledged through a grant of 
service connection for bilateral hearing loss, even though 
the veteran is certainly shown to have been exposed to 
continuing acoustic trauma associated with the field of 
dentistry for many years thereafter.  However, there is no 
objective documentation of the onset of tinnitus at any time 
during or for many years after service.  Notably, the veteran 
himself does not argue that he manifested tinnitus during or 
in the first year after he was separated from service.  While 
the notations of when tinnitus first had onset vary somewhat, 
the veteran reported that tinnitus first had onset as early 
as 1983, and this was still some 12 years after he was 
separated from service.  The veteran continued to perform as 
a dentist for many years after service separation, with 
continued exposure to high-speed drills, a well known source 
of continuing acoustic trauma.  

Although the veteran and his private physician argue that the 
quality of dental drills used by the veteran during two years 
of service from 1969 to 1971 were much noisier than drills in 
use "today," it unlikely that the drills used by the 
veteran the moment he commenced private practice after 
service (and in the years immediately following service 
separation) were significantly quieter or more efficient than 
those used during service.  The veteran did not manifest 
tinnitus at any time during or for some 12 years after he was 
separated from service, and neither the veteran nor either of 
the doctors who submitted statements identified any clinical 
studies, findings or other documentation which stands for the 
proposition that one may be exposed to acoustic trauma which 
is considered to be the source of tinnitus which only 
actually results in tinnitus some 12 years after the 
documented exposure.  

Additionally, while dental drills in use today may indeed be 
more efficient and quieter than drills used by the veteran 
during his two years of military service, it is clear that 
the veteran spent only two years during military service as a 
dentist, and some 30 years as a dentist following his 
separation from military service, and he was exposed to the 
acoustic trauma of dental equipment at all times he served as 
a dental professional.  Tinnitus is not shown to have first 
manifested until at least some 12 years after he was 
separated from service, and the Board must conclude that this 
tinnitus is attributable to acoustic trauma from after 
service, not from during service.  

The private medical doctor who provided the veteran with a 
supportive statement in July 2002 only wrote that the 
veteran's hearing loss and tinnitus was believed to be 
related to service.  He did not, however, provide any 
clinical reasons and bases for this statement nor did he 
reference any clinical journals or other medical documentary 
evidence in support of his statement.  This statement has 
little evidentiary value.  Similarly, the doctor who wrote a 
statement on the veteran's behalf in January 2004 attempted 
to relate current tinnitus entirely to noise exposure during 
service, although he acknowledged that the veteran had served 
as a dentist for many years after he was separated from 
service.  Neither of these physicians is identified as an 
ear, nose and throat specialist or otherwise having any 
particular training with respect to causation of hearing loss 
and tinnitus attributable to acoustic trauma.  Neither of 
these physicians refer to any competent clinical data 
standing for the proposition that exposure to acoustic trauma 
sufficient to cause tinnitus, would somehow be responsible 
for the onset of tinnitus only after some 12 or more years 
after exposure was terminated.  

The VA audiologist aptly noted that the acoustic trauma which 
likely contributed to the veteran's current hearing loss was 
repeated again during the veteran's 30 years of work as a 
dentist after separating from service.  Had there been any 
objective evidence demonstrating a complaint or finding of 
tinnitus during or within the first year after service 
separation, the Board would have no problem according the 
veteran the benefit of the doubt.  In the absence of any 
evidence demonstrating an objective onset of tinnitus until 
many years after the veteran was separated from service, the 
Board finds that a preponderance of the evidence is against a 
finding that the veteran's remote onset of tinnitus is 
causally related to his two years of military dentistry in 
1969 through 1971.  


ORDER

Entitlement to service connection for tinnitus is denied.  



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


